[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-14296
                                                                JULY 29, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________                 CLERK

                     D. C. Docket No. 07-14024-CR-KMM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                     versus

JENNIFER R. EVANS,

                                                       Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 29, 2008)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     David F. Pleasanton, appointed counsel for Jennifer Evans in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief in support of the motion, pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Evans’s conviction and sentence are AFFIRMED.




                                          2